Title: From George Washington to Charles Pettit, 7 September 1787
From: Washington, George
To: Pettit, Charles



Sir
Philadelphia Sept. 7th 1787

Having received the dimensions of three more of my Chimneys for which I want castings, I have to request them as follows.

               
                  3. 6½ high in front
                  }
                  First
               
               
                  1. 6½ deep
               
               
                  3. 3 Wide at the back
               
               
                  3. 2½ high in front
                  }
                  Second
               
               
                  1. 6½ Deep
               
               
                  3. 5 Wide at the back
               
               
                  3. 1 high in front
                  }
                  third
               
               
                  1.10 Deep
               
               
                  3. 5 Wide at the back
               
            
The above being the exact size of the Chimneys (already built and in use) it is not to be forgotten that the thickness of the back plate is to be deducted from the width of those on the sides or vica versa as shall be adjudged best.
The mould already made, may subserve for the above Casting reducing it first to the largest of the above Chimneys—then to the second size—and lastly to the smallest—the crest and Cypher to each.
I should be glad to receive them as soon as possible and the money shall be immediately paid for them. I am yrs &ca

G. Washington

